


Exhibit 10(a)1
RETENTION AWARD AGREEMENT


THIS RETENTION AWARD AGREEMENT (Agreement), made and entered into by and between
SOUTHERN NUCLEAR OPERATING COMPANY, INC. (Company) and STEPHEN E. KUCZYNSKI
(Employee), shall be effective as of October 20, 2014 (Effective Date).
1.    Award Amount. As approved by the Compensation and Management Succession
Committee of the Board of Directors of The Southern Company at its meeting held
on October 20, 2014, Employee is awarded under the Agreement the number of
Restricted Stock Units (RSUs) with a value of One Million Dollars and No Cents
($1,000,000.00) on the Effective Date and shall become vested in the RSUs,
provided Employee is actively employed with the Company or an affiliate of the
Company on December 31, 2017 (Vesting Date).
The Award under this Paragraph 1 is an award of time-based RSUs under the terms
of the Southern Company Omnibus Incentive Compensation Plan and therefore
governed by the terms of that plan. The deemed dividends associated with the
RSUs shall be credited and treated as reinvested in additional RSUs until the
Award is paid in accordance with Paragraph 2.
2.    Timing and Form of Payment of Retention Amount.
(a)    Generally. Unless modified by the provisions set forth in Paragraphs
2(b)-2(e), the vested amount shall be paid in shares of Common Stock to Employee
in a lump sum within 30 days following the Vesting Date (Scheduled Payment
Date), less any amounts required to be withheld as set forth in Paragraph 7
below.
(b)    Death. If Employee dies while in active service prior to the Vesting
Date, notwithstanding anything to the contrary in the Agreement, Employee shall
be treated as fully vested in the Award. The amount vested under this Paragraph
2(b) shall be paid on the earlier of (i) the Scheduled Payment Date or (ii)
within 30 days following the Employee's date of death. Employee shall designate
his beneficiary(ies) in the beneficiary designation form set forth in Exhibit 1
to the Agreement.
(c)    Disability. If Employee separates from service on account of becoming
totally disabled as defined under the Company's long term disability plan prior
to the Vesting Date, notwithstanding anything to the contrary in the Agreement,
Employee shall be treated as fully vested in the Award. The amount vested under
this Paragraph 2(c) shall be paid on the earlier of (i) the Scheduled Payment
Date or (ii) within 30 days following the date Employee separates from service
on account of disability.
(d)    Involuntary Termination. If Employee separates from service on account of
being involuntarily terminated for reasons other than Cause prior to the Vesting
Date, notwithstanding anything to the contrary in the Agreement, Employee shall
be treated as fully vested in the Award. The amount vested under this Paragraph
2(d) shall be paid on the earlier of

1

--------------------------------------------------------------------------------






(i) the Scheduled Payment Date or (ii) within 30 days following the date the
Employee separates from service.
(e)    Voluntary Termination or Termination for Cause. If Employee voluntarily
terminates employment prior to the Vesting Date or is terminated for Cause
solely as determined by the Company prior to the Scheduled Payment Date,
Employee forfeits the Award and all amounts which could have been paid under the
Agreement. For purposes of the Agreement, Cause or Termination for Cause shall
include the following conditions:
(1)    Failure to Appropriately Discharge Duties. Employee willfully neglects or
refuses to discharge his duties of employment, refuses to comply with any lawful
or reasonable instructions given to him by the Company without reasonable excuse
or knowingly violates the law in the course of the performance of his duties of
employment or
(2)     Gross Misconduct. Employee is guilty of gross misconduct. For the
purposes of the Agreement, the following acts shall constitute gross misconduct
as solely determined by the Company:
(i)    Any act involving fraud or dishonesty against the Company or any of its
affiliates;
(ii)    The carrying out of any activity or the making of any statement which
disparages the Company or any of its affiliates or which would prejudice and/or
reduce the good name and standing of the Company or any of its affiliates or
would bring any one of these into contempt, ridicule or would reasonably shock
or offend any community in which these companies are located;
(iii)    Final conviction of any felony or of any crime involving moral
turpitude, dishonesty, breach of trust or unethical business conduct; or
(iv)    Violation of any Company policy that would warrant immediate termination
of employment.
(e)    Delaying Payment. As set forth in Section 10 of the Agreement, the Award
earned, vested and paid hereunder is a Short-Term Deferral and therefore not
subject to the delayed payment provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (Code), and the regulations promulgated
thereunder. Notwithstanding the foregoing, if Employee is a “specified employee”
within the meaning of Section 409A of the Code as of the date of his separation
from service, then payment of any amounts under the Agreement shall be deferred
for six months after the date of his separation from service if it is determined
that such delay is required by Section 409A of the Code.
3.    Amendment and/or Termination of the Agreement. The Agreement terminates
when all amounts have been paid or forfeited pursuant to Paragraph 2.
Notwithstanding the

2

--------------------------------------------------------------------------------




preceding sentence, the Employee and the Company may mutually agree to amend or
terminate the Agreement prior to the Vesting Date only by written agreement
signed by each party.
4.    Confidentiality. Employee represents and agrees that he will keep all
terms and provisions of the Agreement completely confidential, except for
possible disclosures to his legal and financial advisors and his spouse or to
the extent required by law.
5.    Assignability. Neither Employee, his estate, his beneficiaries nor his
legal representatives shall have any rights to commute, sell, assign, transfer
or otherwise convey the right to receive any payments hereunder, which payments
and the rights thereto are expressly declared to be nonassignable and
nontransferable. Any attempt to assign or transfer the right to payments under
the Agreement shall be void and have no effect.
6.    No Effect on Other Arrangements. It is expressly understood and agreed
that any payments made in accordance with the Agreement are in addition to any
other benefits or compensation to which Employee may be entitled or for which he
may be eligible, whether funded or unfunded, by reason of his employment with
the Company.
7.     Tax Withholding and Implications. To the extent permitted under Section
409A of the Code, there shall be deducted from the vested Award the number of
shares of Common Stock necessary to cover the amount of any tax required by any
governmental authority to be withheld from the Employee and paid over by the
Company or an affiliate of the Company to such governmental authority for the
account of the Employee. The Company makes no representations or guarantees
regarding the tax implications of the Agreement and advises Employee to consult
with his attorney and/or tax advisor regarding the tax implications of the
Agreement.
8.    Compensation. Any compensation paid to Employee pursuant to the Agreement
shall not be considered "compensation" as the term is defined in The Southern
Company Employee Savings Plan, or "earnings" as such term is defined in The
Southern Company Pension Plan. Payments to Employee shall not be considered
wages, salaries or compensation under any other Company-sponsored employee
benefit or compensation plan or program, unless the explicit terms of such plan
or program provide otherwise.
9.    No Guarantee of Employment. No provision of the Agreement shall be
construed to affect in any manner the existing rights of the Company to suspend,
terminate, alter or modify, whether or not for Cause, the Employee’s employment
relationship with the Company.
10.    Short-Term Deferral. The parties agree that the terms and provisions of
the Agreement will be construed and interpreted to the maximum extent permitted
in order to satisfy the requirements of a Short-Term Deferral under Section 409A
of the Code, and the regulations promulgated thereunder.


SIGNATURES ARE ON FOLLOWING PAGE

3

--------------------------------------------------------------------------------






The Agreement has been executed by the parties first listed above, this 20th day
of October 2014.


 
COMPANY


 
 
 
By:
/s/Stacy R. Kilcoyne
 
 
 
Its:
Vice President
 
 
 
 
 
 
 
 
EMPLOYEE


 
 
 
/s/Stephen E. Kuczynski
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






4

--------------------------------------------------------------------------------






RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT
EXHIBIT 1
BENEFICIARY DESIGNATION


Beneficiary


 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



In the event that all or some beneficiaries designated above are not living at
the time payment
should be made, I designate the following contingent beneficiaries to be paid
such amounts:
Contingent Beneficiary


 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Any amounts not paid to the contingent beneficiary(ies) shall be paid to the
Employee's estate.



5